Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 71-82 are rejected under 35 U.S.C. 103 as being unpatentable over “Solheid.” et al., US 20050100301 A1, and further in view of “Henschel”, et al., 
US 20030174996 A1, and further in view of Nhep, US 8270796 B2.  
           Regarding claims 71, Solheid teaches a fiber optic telecommunications device (see figs. 1-85 and abstract/summary) comprising: 
A main frame member mounted to a fiber distribution frame (see at least Figs. 1, 20-27, 34-37, 77-83, including splice main frame member(s) such as removable main frame member 46 or cable main frame members such as 850 in fig.78;see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract), the main frame member defining an equipment mount ( clearly shown in at least Figs. 1, 20-27, 34-37, 77-83, and see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179 and abstract) that is configured for removably (see at least pa. 0109) receiving a first type of  telecommunication  equipment defining a plurality of connection locations in the form of fiber optic adapters  (clearly shown in at least Figs. 1, 20-27, 34-37, 77-83, and see at least parag. 0104, 0109, 0139, 0142-0143, 0154, 0156, 0179), the first type of  telecommunication  equipment defining a  width (see item  920, figs.  38-41), 
the equipment mount (i.e., 920, figs.  38-41, pa. 0162) being configured for receiving a second type of  telecommunication  equipment (i.e., 920, figs.  38-41, pa. 0162) different than the first type of  telecommunication  equipment that also defines a plurality of connection locations in the form of fiber optic adapters (i.e., similar to  fig. 41 or figs 4-6 and at least pa. 0164), the second type of  telecommunication  equipment defining a  (clearly  shown in at least fig. 39), wherein at least one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes an adapter block that is mounted to the  telecommunication  equipment (clearly shown n at least fig. 41, item adapter blocks) the adapter block including at least four connection locations in the form of fiber optic adapters that are mounted to the  telecommunication  equipment (clearly shown in at least fig. 940).
	However, Solheid does not explicitly express that A) the above first and second types of  telecommunication equipment having different widths, and does not teach B) that the above adapter block including at least four fiber optic connection locations in the form of fiber optic adapter that are integrally molded to define the adapter block that is removably mounted to and/or removably receiving the telecommunications equipment.   
Regarding limitation A, although the first and second types of  telecommunication equipment are shown in the above cited figures, nonetheless, Solheid states that the optical  adapter types of the equipment can be SC, FC, ST or other types, and would arguably have different adapter size for the optical connections similar to the disclosed application (with the SC and LC connection types).  For clarity reason, Henschel teaches that an adapter can be modified to fit any type of connector types such as SC, LC,..types, see at least pa. 0120).  Regarding limitation B, Nhep teaches an adapter block including at least four fiber optic connection locations in the form of fiber optic adapter that are integrally molded to define the adapter block that is removably can be mounted to a communication equipment (clearly shown in at least figs 6-11 and abstract). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the adapter type(s) of Solheid to fit at least two different connector types with different “width” as taught by Henschel and to modify the adapter block of Solheid  that is integrally molded and is removable and/or mountable to  a communication equipment to provide ease in mounting and removing the adapter black and to provide optical connection flexibility to achieve a predictable result. 

With regard to claims 72-82 the combinational teachings of Solhid, Henschel and Nhep with the same motivation as in rejection of claim 1, is analogous in rejection of these claims as follows:  
72. wherein the  telecommunication  equipment that includes the removably mounted adapter block is the second type of  telecommunication  equipment, and where the second width that is longer than the first width (see similar arguments as in claim 1 for size/fitting).  
73. A fiber optic telecommunications device according to claim 71, wherein at least one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes a plurality of adapter blocks that are removably mounted to the  telecommunication  equipment, each adapter block including at least four fiber optic connection locations in the form of fiber optic adapters that are integrally molded with the adapter block (shown in at least fig. 41; also see fig. 50-58 with the combine teachings and motivation as stated above).  
74. A fiber optic telecommunications device according to claim 71, wherein the adapter block that includes at least four fiber optic adapters integrally molded with the adapter block is removably mounted to a respective  telecommunication  equipment via ramped tabs on both sides of the adapter block (shown in at least fig. 41; also see fig. 50-58)..  
75. A fiber optic telecommunications device according to claim 71, wherein only one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes an adapter block including at least four fiber optic adapters integrally molded with the adapter block that is removably mounted to the  telecommunication  equipment (shown in at least fig. 41; also see fig. 50-58).  
76. A fiber optic telecommunications device according to claim 71, wherein only one of the first type of  telecommunication  equipment and the second type of  telecommunication  equipment includes a plurality of removably mounted adapter blocks, each adapter block including at least four fiber optic adapters integrally molded with the adapter block (shown in at least fig. 41; also see fig. 50-58)..  
77. A fiber optic telecommunications device according to claim 71, wherein at least one of the first type of  telecommunication  equipment and the second type pf  telecommunication  equipment includes at least twenty-four with the combine teachings and motivation as stated above connection locations in the form of fiber optic adapters (shown in at least fig. 41).  
78. A fiber optic telecommunications device according to claim 77, wherein the at least twenty-four with the combine teachings and motivation as stated above with the combine teachings and motivation as stated above connection locations in the form of fiber optic adapters are provided on adapter blocks that are removably mounted to the  telecommunication  equipment, wherein each adapter block includes at least four fiber optic connection locations in the form of fiber optic adapters that are integrally molded with the adapter block (shown in at least figs. 41, 75-76, 73-74 with an obvious number of adapters fitting therein pa. 0177).  
79. A fiber optic telecommunications device according to claim 71, wherein at least one of the first type of  telecommunication  equipment and the second type pf  telecommunication  equipment includes at least twelve connection locations in the form of fiber optic adapters (shown in at least fig. 41; also see fig. 41, 57-58).  
80. A fiber optic telecommunications device according to claim 71, wherein the  telecommunication  equipment that includes the removably mounted adapter block defines openings on opposing sidewalls for receiving tabs of the removable adapter block (see at least fig. 50-58).  
81. A fiber optic telecommunications device according to claim 71, wherein the connection locations in the form of fiber optic adapters are configured for receiving LC-format connectors (see analogous arguments in claim 1).  
82. A fiber optic telecommunications device according to claim 71, wherein the equipment mount is configured for receiving the first and second types of  telecommunication  equipment with a snap-fit interlock (see parag. 0113, 0152, 0171 with a snap fit adapters with clip interlock and see analogous arguments for more than one type adapter in arguments presented in rejection of claim 1 is applicable in rejection of claim 82).

Response to Argument
Applicant's arguments filed on 8/30/22, have been considered but are moot in view of the new ground(s) of rejection.  A new reference and a new ground of rejection are introduced as necessitated by the applicant’s amendments and arguments accordingly. 
Applicant is kindly advised to appropriately narrow the scope of the invention by incorporating physical with relevant functional difference(s) between the claimed invention and the prior art which may reveal the novelty of the invention over the cited prior art.

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883